United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-30996
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PEARLIE WARFIELD,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 6:04-CR-60060-3
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Pearlie Warfield appeals the 15-month sentence she received

following her guilty-plea conviction for conspiracy to commit

health care fraud, in violation of 18 U.S.C. § 371.     She argues

that the district court erred in failing to impose a non-

guideline sentence based on her age and health and in restricting

its consideration of the Government’s U.S.S.G. § 5K1.1 motion for

a downward departure to assistance-related concerns only.

     As Warfield concedes, her arguments are foreclosed.       See

United States v. Guidry, 462 F.3d 373 (5th Cir. 2006); United

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-30996
                               -2-

States v. Desselle, 450 F.3d 179, 182-83 (5th Cir. 2006), cert.

denied, 127 S. Ct. 1148 (2007).   Her contention that Guidry and

Desselle were wrongly decided is unavailing.   See United States

v. Short, 181 F.3d 620, 624 (5th Cir. 1999).

     The district court’s judgment is AFFIRMED.